DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yester (2011/0087433).
Regarding applicant claim 1, Yester discloses an early-warning method, comprising: 
determining a target object crossing a road at a current moment, the road crossed by the target object being a first road ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles); 
determining a target area based on a location of the target object ([0064] “approaching the intersection and via the use of the path history calculate which lane the crossing vehicle is in… road section”); 
determining a target vehicle on the first road based on locations of vehicles on the first road as well as the target area ([0064] “cross traffic vehicles”); and 
sending an early-warning message to the target vehicle ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  
Regarding applicant claim 2, Yester discloses wherein determining the target object crossing the road at the current moment comprises: 
determining a road on which candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); and 
determining the target object among the candidate objects based on angles between the travelling directions of the candidate objects and a direction of the road on which the candidate objects are located ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”).  
Regarding applicant claim 3, Yester discloses wherein determining the road on which the candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment comprises: 
acquiring a first location of a first candidate object at the current moment by means of a V2I communication between vehicles and the road, and acquiring a second location of a second candidate object by means of target detection ([0071] “use of location monitoring and map matching of subject vehicle”); 
acquiring locations of the candidate objects at the current moment by merging the first location of the first candidate object with the second location of the second candidate object ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); 
calculating travelling directions of the candidate objects at the current moment based on the locations of the candidate objects at the current moment as well as - 24 -DGN0103 locations of the candidate objects at a first moment before and adjacent to the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining roads on which the candidate objects are located based on the locations of the candidate objects as well as map data ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 4, Yester discloses wherein determining the target area based on the location of the target object comprises: 
determining the target area corresponding to a first predetermined time period based on the location of the target object ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 5, Yester discloses wherein determining the target vehicle on the first road based on locations of the vehicles on the first road as well as the target area comprises: 
calculating target locations reached by the vehicles on the first road after the first predetermined time period based on the locations of the vehicles on the first road, the first predetermined time period and driving speed of the vehicles on the first road at the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining the target vehicle among the vehicles on the first road based on distances between the target locations of the vehicles on the first road and the target area.  
Regarding applicant claim 6, Yester discloses wherein after determining the target area based on the location of the target object and before sending the early-warning message to the target vehicle, the method further comprises: 
in case of the location of the target object is a junction location and color of traffic light of the first road is not a first predetermined color, or the location of the target object is not the junction location ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles), 
generating the early-warning message based on the target object and the first predetermined time period ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  
Regarding applicant claim 7, Yester discloses the method according to claim 1, wherein the early-warning method is realized by a computer device ([0030] “collision warning system can be associated with a computer or similar device”).  
Regarding applicant claim 8, Yester discloses an electronic device, comprising: 
at least one processor; and a memory in communication with the at least one processor, wherein instructions which can be processed by the at least one processor are stored in the memory such that the at least one processor carries out an early-warning method ([0030]), comprising: 
determining a target object crossing a road at a current moment, the road crossed by the target object being a first road; determining a target area based on a location of the target object ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles); 
determining a target vehicle on the first road based on locations of vehicles on the first road as well as the target area ([0064] “approaching the intersection and via the use of the path history calculate which lane the crossing vehicle is in… road section”); and 
sending an early-warning message to the target vehicle ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  
Regarding applicant claim 9, Yester discloses wherein determining the target object crossing the road at the current moment comprises: 
determining a road on which candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); and 
determining the target object among the candidate objects based on angles between the travelling directions of the candidate objects and a direction of the road on which the candidate objects are located ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”).  
Regarding applicant claim 10, Yester discloses wherein determining the road on which the candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment comprises: 
acquiring a first location of a first candidate object at the current moment by means of a V2I communication between vehicles and the road, and acquiring a second location of a second candidate object by means of target detection ([0071] “use of location monitoring and map matching of subject vehicle”); 
acquiring locations of the candidate objects at the current moment by merging the first location of the first candidate object with the second location of the second candidate object ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); 
calculating travelling directions of the candidate objects at the current moment based on the locations of the candidate objects at the current moment as well as - 24 -DGN0103 locations of the candidate objects at a first moment before and adjacent to the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining roads on which the candidate objects are located based on the locations of the candidate objects as well as map data ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 11, Yester discloses wherein determining the target area based on the location of the target object comprises: 
determining the target area corresponding to a first predetermined time period based on the location of the target object ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 12, Yester discloses wherein determining the target vehicle on the first road based on locations of the vehicles on the first road as well as the target area comprises: 
calculating target locations reached by the vehicles on the first road after the first predetermined time period based on the locations of the vehicles on the first road, the first predetermined time period and driving speed of the vehicles on the first road at the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining the target vehicle among the vehicles on the first road based on distances between the target locations of the vehicles on the first road and the target area.  
Regarding applicant claim 13, Yester discloses wherein after determining the target area based on the location of the target object and before sending the early-warning message to the target vehicle, the method further comprises: 
in case of the location of the target object is a junction location and color of traffic light of the first road is not a first predetermined color, or the location of the target object is not the junction location ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles), 
generating the early-warning message based on the target object and the first predetermined time period ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  
Regarding applicant claim 14, Yester discloses the method according to claim 1, wherein the early-warning method is realized by a computer device ([0030] “collision warning system can be associated with a computer or similar device”).  
Regarding applicant claim 15, Yester discloses a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used for a computer to carry out an early-warning method, comprising: 
determining a target object crossing a road at a current moment, the road crossed by the target object being a first road; determining a target area based on a location of the target object ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles); 
determining a target vehicle on the first road based on locations of vehicles on the first road as well as the target area ([0064] “approaching the intersection and via the use of the path history calculate which lane the crossing vehicle is in… road section”); and 
sending an early-warning message to the target vehicle ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  

Regarding applicant claim 16, Yester discloses wherein determining the target object crossing the road at the current moment comprises: 
determining a road on which candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); and 
determining the target object among the candidate objects based on angles between the travelling directions of the candidate objects and a direction of the road on which the candidate objects are located ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”).  
Regarding applicant claim 17, Yester discloses wherein determining the road on which the candidate objects are located at the current moment as well as travelling directions of the candidate objects at the current moment comprises: 
acquiring a first location of a first candidate object at the current moment by means of a V2I communication between vehicles and the road, and acquiring a second location of a second candidate object by means of target detection ([0071] “use of location monitoring and map matching of subject vehicle”); 
acquiring locations of the candidate objects at the current moment by merging the first location of the first candidate object with the second location of the second candidate object ([0064] “use of GPS location and general map matching… monitor vehicles approaching the intersection and via the use of path history calculate which lane the crossing vehicle is in); 
calculating travelling directions of the candidate objects at the current moment based on the locations of the candidate objects at the current moment as well as - 24 -DGN0103 locations of the candidate objects at a first moment before and adjacent to the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining roads on which the candidate objects are located based on the locations of the candidate objects as well as map data ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 18, Yester discloses wherein determining the target area based on the location of the target object comprises: 
determining the target area corresponding to a first predetermined time period based on the location of the target object ([0071] “estimate road section map data through the use of location monitoring”).  
Regarding applicant claim 19, Yester discloses wherein determining the target vehicle on the first road based on locations of the vehicles on the first road as well as the target area comprises: 
calculating target locations reached by the vehicles on the first road after the first predetermined time period based on the locations of the vehicles on the first road, the first predetermined time period and driving speed of the vehicles on the first road at the current moment ([0064] “estimate whether this is the same lane that would be used to make a right turn… relative safety of making a turn with cross traffic vehicles”); and 
determining the target vehicle among the vehicles on the first road based on distances between the target locations of the vehicles on the first road and the target area.  
Regarding applicant claim 20, Yester discloses wherein after determining the target area based on the location of the target object and before sending the early-warning message to the target vehicle, the method further comprises: 
in case of the location of the target object is a junction location and color of traffic light of the first road is not a first predetermined color, or the location of the target object is not the junction location ([0064] “subject vehicle 102 can determine if it is approaching an intersection or road section… describes cross traffic lanes being used by other vehicles), 
generating the early-warning message based on the target object and the first predetermined time period ([0064] “allow the collision warning system to judge the relative safety of making a turn with cross traffic vehicles approaching the intersection without having preexisting map data for the road section”).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661